UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
VALTUS CAPITAL GROUP, LLC,              :
                                        :
                    Plaintiff,          :       19cv4737 (DLC)
                                        :
               -v-                      :     OPINION AND ORDER
                                        :
PARQ EQUITY LIMITED PARTNERSHIP, PARQ   :
HOLDINGS LIMITED PARTNERSHIP, PARQ      :
VANCOUVER LIMITED PARTNERSHIP, PARQ     :
VANCOUVER ULC, and 1010094 B.C. LTD.,   :
                                        :
                    Defendants.         :
                                        :
----------------------------------------X

APPEARANCES

For plaintiff:
Joseph B. Schmit
Richard Weingarten
Phillips Lytle LLP
340 Madison Avenue, 17th Floor
New York, New York 10173
(212) 759-4888

For defendants:
Thomas J. Hall
Norton Rose Fulbright US LLP
1301 Avenue of the Americas
New York, New York 10019
(212) 318-3000

DENISE COTE, District Judge:

     Valtus Capital Group, LLC (“Valtus”) brings this action

against Parq Equity Limited Partnership (“PELP”) and its

affiliates (together, “the Company”) for breach of a 2017

Private Placement Agreement (“PPA”) pursuant to which Valtus

secured CAD $272 million in financing for one of the Company’s
subsidiaries. 1   The PPA entitles Valtus to a fee equal to 2.125%

of the “gross proceeds” of any “offer and sale” of the Company’s

“equity” or “equity-linked securities.”    Valtus contends that it

is entitled to a fee based on the entirety of the CAD $272

million transaction, which was executed through five related

financing agreements and resulted in the investor obtaining

control of 55% of the Company.

     The Company admits that it has obligations to Valtus under

three of those five agreements, but has moved to dismiss the

claims related to two of the agreements, arguing that neither of

those agreements constitute sales of “equity-linked securities”

for which Valtus may recover a fee.    In addition, the Company

moves to dismiss Valtus’s claim for attorneys’ fees.    For the

following reasons, the Company’s motion to dismiss is granted in

part.   Valtus has adequately pled a claim for breach of contract

based on the full value of CAD $272 million transaction.     Its

claim for attorneys’ fees, however, is dismissed.



                             Background

     The following facts are taken from the Second Amended

Complaint (“SAC”) and various agreements integral to the SAC.

Valtus is a registered broker-dealer and provides financial and

1 “CAD” is an abbreviation for Canadian dollars, the official
currency of Canada.


                                  2
capital-raising services.   The Company comprises various

Canadian entities and investment vehicles owned or controlled by

PELP.   PELP’s subsidiaries include Parq Holdings Limited

Partnership (“PHLP”), whose principal asset is Parq Vancouver

(“Parq”), a CAD $800 million development in Vancouver, Canada

comprising, among other things, two hotels and two casino

floors.

     In 2017, Parq was in financial distress.    Accordingly, the

Company engaged Valtus, together with Credit Suisse (USA)

Securities (“Credit Suisse”), to raise capital for Parq’s

general and corporate purposes.   The parties memorialized the

engagement on November 10, 2017 in the PPA.

The Private Placement Agreement

     Under the PPA, Valtus agreed to assist the Company in

raising capital by soliciting, negotiating, and structuring a

Private Placement.   The PPA defines “Private Placement” as “any

proposed offer and sale by the Company of equity (including

preferred stock and limited partnership interests or units) or

equity-linked securities of the Company (“Securities”) . . . .”

(Emphasis supplied.)   The terms “offer” and “sale” are defined

by reference to Section 2(a)(3) of the Securities Act of 1933

(“Securities Act”), 15 U.S.C. § 77b(a)(3).    The Securities Act

defines “offer” to “include every attempt to offer to dispose

of, or solicitation of an offer to buy, a security or interest


                                  3
in a security, for value.”   15 U.S.C. § 77b(a)(3).   It defines

“sale” or “sell” to “include every contract or sale or

disposition of a security or interest in a security, for value.”

Id.

      In exchange for securing a “Private Placement,” the Company

agreed to pay Credit Suisse and Valtus each one half of the

“placement fee.”   As set forth in the PPA, that total placement

fee “shall be equal to 4.25% of the gross proceeds of any

Private Placement of Securities . . . .”    Gross proceeds are

defined as “the price paid for Securities” and are “not based on

enterprise value.”

      The Company also agreed to pay Valtus promptly any fees it

earned in connection with the engagement.    Under the PPA, any

earned fees “shall be paid at the closing of the Private

Placement in full or, in the event multiple fundings are

contemplated in the subscription agreements or purchase

agreements, at the closing of each such funding but calculated

based only on the proceeds raised on the date of each such

closing.”   The PPA also required the Company to reimburse

Valtus’s reasonable expenses and to indemnify Valtus from

certain liabilities.

The Westmont Transaction

      Valtus introduced the Company to Westmont Hospitality Group

and its affiliates (together, “Westmont”).    After substantial


                                 4
negotiations, Valtus structured a transaction in which Westmont

ultimately agreed to provide CAD $272 million in financing to

the Company in exchange for a fully diluted ownership interest

in the Company equal to 55% and three of five seats on the

Company’s board of directors (the “Westmont Transaction”). 2

     The Westmont Transaction was negotiated, amended, and

executed in phases between August 2018 and May 2019.   On August

30, 2018, Westmont and the Company executed a term sheet

(“August Term Sheet”) for a CAD $260 million investment in Parq. 3

The CAD $260 million investment comprised two loans, a CAD $20

million “Bridge Loan” and a CAD $240 million “Second Lien Loan.”

As envisioned under the August 30 Term Sheet, the Bridge Loan

and the Second Lien Loan would be convertible into equity

positions of 20% and 31%, respectively, for an aggregate

position equal to 51% control of the Company.



2 The Westmont Transaction initially contemplated a total
investment of CAD $260 million in exchange for control of 51% of
the Company.
3 The August 30 Term Sheet states that, except with respect to
certain provisions such as confidentiality, legal fees, and
governing law, it “does not purport to be and does not
constitute a binding agreement.” It further provides, however,
that “[u]pon the closing of the Bridge Loan, each of the terms
of provisions of this Term Sheet shall become binding and
enforceable against each of the parties hereto and their
respective affiliates absent any further documentation to the
contrary signed by each of the parties.” The Term Sheet
contains a choice-of-law provision that states it shall be
governed by the laws of the Province of Ontario.


                                 5
     On September 27, 2018, Westmont and the Company executed

the Bridge Loan.    By its terms, the Bridge Loan is convertible

into equity if, and only if, the parties consummate the Second

Lien Loan.    Section 4(a) of the Bridge Loan provides,

     If, on or prior to the Maturity Date, and while the
     Obligations remain unpaid: (i) PELP and Westmont
     receive the Bridge Conversion Approvals; and (ii) the
     second anniversary of the Second Lien Loan Closing
     Date has occurred (the “Conversion Event”), then (and
     only following satisfaction of the foregoing
     conditions precedent) this Note will be automatically
     converted into the Prescribed Units without further
     action required on the part of Westmont or PELP (the
     “Conversion”).

(Emphasis omitted.)    The Bridge Loan further provides that

conversion of the “Prescribed Units” would result in Westmont

holding a 20 percent fully diluted ownership interest in the

Company.     On the same day the Bridge Loan was executed, Westmont

and the Company also executed an amended version of the Term

Sheet (“September Term Sheet”). 4       Among other things, the

September Term Sheet reflects amendments based on the terms of

the Bridge Loan and the need for interim advances of the Second

Lien Loan.

     On December 27, 2018, Westmont funded CAD $15 million as an

interim advance of the Second Lien Loan (“First Interim

Advance”).    The First Interim Advance provides that, upon the



4 The SAC asserts that the September Term Sheet became binding
upon the closing of the Bridge Loan.


                                    6
closing of the Second Lien Loan, “the Obligations under this

Note . . . will be automatically converted into a portion of the

principal amount under the Second Lien Loan without any further

action required on the part of Westmont or PELP . . . .”     Upon

that conversion, the First Interim Advance provides that its

obligations “shall be extinguished” and Westmont “shall

surrender th[e] Note to PELP for cancellation.”

     In early March 2019, it became apparent that the Company

would not be able to close the Second Lien Loan before the

expiration of a March 31, 2019 deadline.   The Company received

an extension in mid-March, and, with Valtus’s assistance,

negotiated an additional CAD $12 million interim advance of the

Second Lien Loan (“Second Interim Advance”). 5   The Second Interim

Advance, like the Bridge Loan, is convertible into equity only

if “the Second Lien Loan, the New Third Lien Loan and the Aareal

Senior Loan have closed and funded . . . .” 6    The Second Interim

Advance provides that, “upon completion of the Conversions

provided for herein, Westmont will own 25% of the PELP Units (on



5 Of this CAD $12 million, only CAD $9 million was required to be
funded on April 1. The Second Interim Advance provided that the
remaining CAD $3 million shall not be funded until the closing
of the Second Lien Loan.
6 As explained below, the Second Lien Loan was subsequently
bifurcated into the Second Lien Loan and the Third Lien Loan.
The Aareal Senior Loan is not defined in the Second Interim
Advance.


                                 7
a fully diluted basis) as a result thereof, in addition to those

provided for in the Bridge Note and the Third Lien Note.”

     On April 5, 2019, the parties amended the Term Sheet for

the last time.   The April 5, 2019 Term Sheet (“Term Sheet”)

includes, among other things, a provision to bifurcate the

Second Lien Loan into a CAD $229.3 million Second Lien Loan and

a CAD $10.8 million “Third Lien Loan.”    It also states that,

assuming all conversions provided for in the Westmont

Transaction, “[Westmont’s] fully diluted ownership of PELP would

be 55% of the outstanding PELP Units on a fully diluted basis

. . . .”

     Both the Second Lien Loan and the Third Lien Loan closed on

May 7, 2019.   Like the Bridge Loan and the Second Interim

Advance, the Third Lien Loan provides for an equity conversion

under certain conditions -- namely, (i) the receipt of

“Conversion Approvals on or prior to the Maturity Date” and (ii)

the occurrence of “the third anniversary of the Closing Date” of

the Third Lien Loan. 7   It provides that, “assuming the conversion

of the Bridge Loan, the Second Interim Advance Note and

conversion of the full amount [provided in the Third Tier




7 Although the Third Lien Loan did not expressly condition its
equity conversion on the closing of the Second Lien Loan, the
closing date for the Second Lien Loan was the same date as for
the Third Lien Loan.


                                  8
Loan],” Westmont’s fully diluted ownership in the Company would

equal 55%.

     The closing of the Second Lien Loan was expressly

conditioned on the completion of other elements of the Westmont

Transaction, including conversions of the equity interests

granted in the Bridge Loan, Second Interim Advance, and the

Third Lien Loan. 8   Under Article 3 of the Second Lien Loan, the

Company made the following representation:

     All securities issuable upon the conversion of any
     portion of the obligations owing under each of the
     Bridge Loan Note, the Second Interim Note and the
     Third Lien Note pursuant to their respective terms
     shall be, upon issuance, validly issued, fully paid
     . . . and non-assessable, issued without violation of
     any preemptive or similar rights and are free and
     clear of all taxes, liens and charges.

The Company’s obligation to comply with this representation was

emphasized throughout the Second Lien Loan.    Article 5 of the

Second Lien Loan contained a negative covenant prohibiting the

Company from taking any action to “avoid or seek to avoid the

observance or performance of any of the terms in the Bridge Loan

Note, the Second Interim Note or the Third Lien Note relating to

the conversion of all or any portion of the obligations owing

thereunder into units or other equity interests in PELP . . . .”

8 The closing of the Second Lien Loan was also conditioned on an
amendment to the Company’s shareholder agreement “to provide
for, among other things, not less than three (3) nominee
positions by a [Westmont] Entity on the governing board of PEGP,
which shall contain no more than five (5) nominees in total.”


                                  9
Under Article 6, the Company’s failure to timely complete “any

conversion as provided in any of the Bridge Loan Note, the

Second Interim Note or the Third Lien Note” shall be deemed an

“event of default.”

     The Second Lien Loan also contains a broad integration

clause, which incorporates other agreements entered into in

connection with the Second Lien Loan.   That clause states,

     This Agreement, the other Loan Documents and the
     subject matter hereof constitute the entire contract
     between the Parties relative to the subject matter
     hereof and any other previous agreement among the
     parties with respect to the subject matter hereof is
     superseded by this Agreement and the other Loan
     Documents. 9

A summary of the agreements that comprise the Westmont

Transaction is provided in the following chart.

                    The Westmont Transaction
         Agreement        Closing Date    Principal Amount
                                              (in CAD)
     Bridge Loan        September 27,     $20,000,000.00
                        2018
     First Interim      December 27,      $15,000,000.00
     Advance            2018
     Second Interim     April 2, 2019     $12,000,000.00
     Advance
     Second Lien Loan May 7, 2019         $266,756,615.13
                                          (including fees)
     Third Lien Loan    May 7, 2019       $10,832,015.99




9 “Loan Documents” is a broadly defined term in the Second Lien
Loan.

                                10
Procedural History

     At each stage of the Westmont Transaction, Valtus demanded

payment of its earned fees under the PPA.   Although the Company

has never disputed that Valtus is entitled to a fee in

connection with the Bridge Loan, the Second Interim Advance, and

the Third Lien Loan, it has not remitted payment of any fee to

Valtus.

     On April 19, 2019, Valtus sued the Company in the Supreme

Court of New York, County of New York, for breach of the PPA.

Following service on the defendants, Valtus filed an amended

complaint on May 14.   On May 22, the Company removed this

diversity action to this Court.

     On June 21, the Company filed a motion to dismiss in part

the amended complaint pursuant to Rule 12(b)(6), Fed. R. Civ. P.

Valtus filed its SAC on July 16, and the Company renewed its

motion to dismiss on July 26.   The Company’s motion to dismiss

became fully submitted on August 30.

     On August 16, Valtus filed a motion for partial summary

judgment pursuant to Rule 56(a), Fed. R. Civ. P., on the basis

of admissions in the Company’s motion.   Valtus’s motion for

partial summary judgment became fully submitted on September 6

and is addressed in an Order also issued today.




                                  11
                            Discussion

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”   Geffner v. Coca-Cola

Co., 928 F.3d 198, 199 (2d Cir. 2019) (citation omitted).    “A

claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”

Charles v. Orange County, 925 F.3d 73, 81 (2d Cir. 2019)

(citation omitted).   “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not

suffice.”   Empire Merchants, LLC v. Reliable Churchill LLLP, 902

F.3d 132, 139 (2d Cir. 2018).   The plaintiff must plead enough

facts to “nudge[] [his] claims across the line from conceivable

to plausible . . . .”   Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007).

     When a party moves to dismiss for failure to state a claim

upon which relief can be granted under Rule 12(b)(6), Fed. R.

Civ. P., a court must “constru[e] the complaint liberally,

accept[] all factual allegations as true, and draw[] all

reasonable inferences in the plaintiff’s favor.”   Coalition for

Competitive Electricity, Dynergy Inc. v. Zibelman, 906 F.3d 41,

48-49 (2d Cir. 2018) (citation omitted).   “A complaint is . . .

deemed to include any written instrument attached to it as an


                                 12
exhibit, materials incorporated in it by reference, and

documents that, although not incorporated by reference, are

‘integral’ to the complaint.”   Sierra Club v. Con-Strux, LLC,

911 F.3d 85, 88 (2d Cir. 2018) (citation omitted).

     The Company moves to dismiss in part Valtus’s breach of

contract claim to the extent it seeks a fee in connection with

the First Interim Advance and the Second Lien Loan.    It also

moves to dismiss Valtus’s claim for attorneys’ fees.    Each of

these issues is addressed in turn.

I.   Breach of the Private Placement Agreement

     Valtus asserts that, under the terms of the PPA, it is

entitled to a fee based on the entirety of the Westmont

Transaction -- including the First Interim Advance and the

Second Lien Loan.   The parties agree that New York law controls

this claim. 10

     “To state a claim for breach of contract under New York

law, the complaint must allege: (i) the formation of a contract

between the parties; (ii) performance by the plaintiff; (iii)

failure of defendant to perform; and (iv) damages.”    Nick’s

Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107, 114 (2d


10The PPA contains a New York choice-of-law provision and the
parties have relied exclusively on New York law in their motion
papers. It is unnecessary to consider, therefore, the impact of
the choice-of-law provision in the Second Lien Loan providing
for British Columbia law. Arch Ins. Co. v. Precision Stone,
Inc., 584 F.3d 33, 39 (2d Cir. 2009).

                                 13
Cir. 2017) (citation omitted).    Under New York law, “a

fundamental objective of contract interpretation is to give

effect to the expressed intention of the parties.”    In re MPM

Silicones, 874 F.3d 787, 795 (2d Cir. 2017).    If the intent of

the parties is clear from the four corners of a contract, its

interpretation is a matter of law for the court.    Am. Home

Assurance Co. v. Hapag Lloyd Container Linie, GmbH, 446 F.3d

313, 316 (2d Cir. 2006).

     “The initial inquiry is whether the contractual language,

without reference to sources outside the text of the contract,

is ambiguous.”   In re MPM Silicones, 874 F.3d at 795.

     An ambiguity exists where the terms of the contract
     could suggest more than one meaning when viewed
     objectively by a reasonably intelligent person who has
     examined the context of the entire integrated
     agreement and who is cognizant of the customs,
     practices, usages, and terminology as generally
     understood in the particular trade or business.

Law Debenture Tr. Co. of New York v. Maverick Tube Corp., 595

F.3d 458, 466 (2d Cir. 2010) (citation omitted).    By contrast, a

contract is unambiguous if its “language has a definite and

precise meaning about which there is no reasonable basis for a

difference of opinion.”    Keiler v. Harlequin Enters. Ltd., 751

F.3d 64, 69 (2d Cir. 2014).

     “If a contract is clear, courts must take care not to alter

or go beyond the express terms of the agreement, or to impose

obligations on the parties that are not mandated by the


                                  14
unambiguous terms of the agreement itself.”      Torres v. Walker,

356 F.3d 238, 245 (2d Cir. 2004) (citation omitted).      In

interpreting contracts, “words should be given the meanings

ordinarily ascribed to them and absurd results should be

avoided.”      Mastrovincenzo v. City of New York, 435 F.3d 78, 104

(2d Cir. 2006) (citation omitted).       When multiple contracts are

at issue, “all writings which form part of a single transaction

and are designed to effectuate the same purpose must be read

together, even [if] they were executed on different dates and

were not all between the same parties.”      TVT Records v. Island

Def Jam Music Group, 412 F.3d 82, 89 (2d Cir. 2005) (citation

omitted). 11

     Under the PPA, Valtus is entitled to one half of 4.25% of

the “gross proceeds” of any “offer and sale” of “equity” or

“equity-linked securities.”      Because the Company admits it owes

11Although the parties have relied on New York law, the
principles of British Columbia contract law largely align with
New York contract law. Words in a contract “must be given their
primary meaning,” Rickards Estate v. Diebold Election Sys. Inc.
(2007), 69 B.C.L.R. 4th 75, ¶ 22 (Can. B.C.C.A.) (citation
omitted), and should be construed in a manner “consistent with
the intention of the parties as disclosed in relation to the
contract as a whole.” Compagnie francaise du Phénix v.
Travelers Fire Ins. Co., [1952] 2 S.C.R. 190, ¶ 116. While
British Columbia courts may consider the “factual matrix” that
provides context to a dispute, it is the text of a contract that
must remain “in the foreground.” Black Swan Gold Mines Ltd. v.
Goldbelt Res. Ltd. (1996), 25 B.C.L.R.3d 285, ¶¶ 12, 19 (Can.
B.C.C.A.); see also Glaswegian Enters. Inc. v. BC Tel Mobility
Cellular, Inc. (1997), 49 B.C.L.R.3d 317, ¶¶ 18-20 (Can.
B.C.C.A.)).


                                    15
Valtus a fee in connection with the Bridge Loan, the Second

Interim Advance, and the Third Lien Loan, the crux of the

parties’ dispute concerns the proper construction of these terms

as applied to the Second Lien Loan, into which the First Interim

Advance automatically converted.    In its motion, the Company

contends that the Second Lien Loan does not involve a “sale” of

“equity-linked securities” because none of the financing

provided in the Second Lien Loan can convert into equity.

     Valtus has stated a claim for breach of contract based on

the Company’s failure to remit a fee in connection with the

First Interim Advance and the Second Lien Loan.    The SAC has

adequately pleaded that the multiple contracts at issue here are

part of a single transaction to obtain financing for the Company

to address Parq’s financial distress.    Valtus, working on the

Company’s behalf pursuant to the PPA, was instrumental in

obtaining over CAD $250 million through the Westmont Transaction

to rescue the Company.   As part of the transaction, Westmont

obtained equity control of the company.    While the Second Lien

Loan provided (as its name suggests) a loan, that loan was

conditioned on the Company’s representation that the convertible

equity in the Bridge Loan, Second Interim Advance, and Third

Lien Loan had “validly issued.”    Likewise, any failure by the

Company to timely complete the equity conversions would be

deemed an “event of default” under the Second Lien Loan.


                                   16
     Viewing the Westmont Transaction as a whole, as New York

law contemplates, the SAC pleads that none of the financing

Westmont provided could convert into equity unless the Second

Lien Loan closed.   Accordingly, the SAC adequately pleads that

the Second Lien Loan qualifies as a sale of securities “linked”

to the delivery of the equity interests provided in the Bridge

Loan, the Second Interim Advance, and the Third Lien Loan. 12

With this understanding of the Westmont Transaction, the SAC

also adequately pleads that financing provided through the

Second Lien Loan was part of the “gross proceeds” -- i.e., the

price Westmont paid -- for the equity control it obtained

through the conversion of the Bridge Loan, the Second Interim

Advance, and the Third Lien Loan.

     The Company argues that the presence of an integration

clause in the Second Lien Loan prohibits Valtus from relying on

the terms of the Bridge Loan, the Second Interim Advance, and

the Third Lien Loan.   This argument is misplaced.   It is the

Second Lien Loan itself that refers to those contracts.

Considering each of them is necessary to understand what the

parties intended in executing the Second Lien Loan.    Moreover,


12Although the Third Lien Loan did not expressly condition its
equity conversion on the closing of the Second Lien Loan, the
two transactions closed simultaneously. When viewed in the
context of the Westmont Transaction as a whole, it is apparent
that the closing of the Third Lien Loan would not have occurred
but for the closing of the Second Lien Loan.

                                 17
that integration clause expressly incorporates all Loan

Documents, which is a broadly defined term.

      The Company next argues that, even if the Second Lien Loan

is linked to equity, it was not a “sale” of an equity-linked

security because the loan itself must be repaid.    This argument

is also misplaced.   The PPA incorporates a broad definition of

“sale” from the Securities Act, which includes “every contract

or sale or disposition of a security or interest in a security,

for value.”   See 15 U.S.C. § 77b(a)(3).   As the Company

concedes, the Bridge Loan, the Second Interim Advance, and the

Third Lien Loan each qualify as sales of equity-linked

securities.   This is so even though those loans provide for

repayment in the event they were not timely converted into

equity.   The conditions of conversion included the closing of

the Second Lien Loan.   Accordingly, the SAC adequately pleads

that the Second Lien Loan constitutes a “sale” of equity-linked

securities.

II.   Attorneys’ Fees

      The Company also moves to dismiss the SAC to the extent

Valtus seeks recovery of its attorneys’ fees incurred in

pursuing this action.   “Under New York law, a contract that

provides for an award of reasonable attorneys’ fees to the

prevailing party in an action to enforce the contract is

enforceable if the contractual language is sufficiently clear.”


                                 18
NetJets Aviation, Inc. v. LHC Communications, LLC, 537 F.3d 168,

175 (2d Cir. 2008). 13   “[C]ourts applying New York law should not

infer a party’s intention to provide counsel fees as damages for

breach of contract unless the intention to do so is unmistakably

clear from the language of the contract.”    Mid-Hudson Catskill

Rural Migrant Ministry, Inc. v. Fine Host Corp., 418 F.3d 168,

177 (2d Cir. 2005) (citation omitted).

     Valtus points to two provisions of the PPA, each of which

it asserts provide for attorneys’ fees if it prevails in this

action.   In the first, titled “Expenses; Payments,” the Company

agreed to “reimburse [Valtus] promptly upon request for

reasonable expenses resulting from or arising out of this

engagement,” including “the reasonable fees and expenses of its

legal counsel.”    That provision contains limitations, however.

Valtus must obtain “the prior written consent of the Company”

before incurring any individual expense greater than $10,000 and

in no event may the fees and expenses of its legal counsel

exceed $100,000.

     The second provision to which Valtus points is an

indemnification provision containing two clauses.    The first



13In a diversity case “state law creates the substantive right
to attorney’s fees.” Mid-Hudson Catskill Rural Migrant
Ministry, Inc. v. Fine Host Corp., 418 F.3d 168, 177 (2d Cir.
2005) (citation omitted); see also U.S. Fidelity and Guar. Co.
v. Braspetro Oil Servs. Co., 369 F.3d 24, 74 (2d Cir. 2004).


                                   19
clause provides for indemnification for liabilities “based on

any untrue statement or any alleged untrue statement of any

material fact contained in the Offering Materials . . . or in

any other communication provided by or on behalf of the Company

to any Offeree.”    The second clause provides for indemnification

for liabilities “otherwise relating to or arising out of the

engagement, [Valtus’s] performance thereof or any other services

they are asked to provide to the Company.”      Valtus argues that,

while the first clause targets third-party claims, the second

clause includes Valtus’s legal fees in connection with an action

to enforce the PPA itself.

     Valtus is not entitled to attorneys’ fees under any of

these provisions.   The “Expenses; Payments” provision provides

only for reimbursement of certain expenses in connection with

Valtus’s efforts to perform under the PPA.      It specifically

requires Valtus to obtain the Company’s written consent prior to

incurring certain legal expenses.      It does not unmistakably

evidence the parties’ intent to provide for attorneys’ fees in

an action on the contract.

     The indemnification provision likewise does not support a

claim for attorneys’ fees.   Neither of the clauses in the

indemnification provision reference attorneys’ fees.      Moreover,

to the extent they provide for indemnification, both clauses

reflect that the parties were concerned with indemnifying Valtus


                                  20
against claims brought by third parties.   See Oscar Gruss & Son,

Inc. v. Hollander, 337 F.3d 186, 199-200 (2d Cir. 2003)

(indemnity clause only related to third-party claims).    Neither

the first indemnification clause nor the residual clause is

“unequivocally referable to claims between the parties

themselves” or sufficiently clear to show that the Company

promised “to indemnify [Valtus] for counsel fees in an action on

the contract.”   Id. at 200 (quoting Hooper Assoc., Ltd. V. AGS

Computers, Inc., 74 N.Y.2d 487, 492 (1989)).



                            Conclusion

     The Company’s July 26, 2019 motion to dismiss in part the

SAC is granted in part.   Valtus’s claim for attorneys’ fees is

dismissed.



Dated:    New York, New York
          October 9, 2019

                               ____________________________
                                        DENISE COTE
                               United States District Judge




                                 21
